Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 13, 2016

                                     No. 04-15-00596-CR

                                    Isidro Espinosa SOLIS,
                                           Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CR2691
                         Honorable Mary D. Roman, Judge Presiding


                                        ORDER

        Isidro Espinosa Solis’s appeal has been pending in this court since September 2015.
After appellant’s counsel was disbarred in July 2016, the trial court appointed Patrick
Montgomery to represent Solis. We ordered Montgomery to file Solis’s appellant’s brief by
September 22, 2016, but the brief was not filed. This court notified Montgomery of the
deficiency by letter on September 27. See TEX. R. APP. P. 38.8(b)(2). Our letter advised counsel
that this appeal would be abated for an abandonment hearing if he failed to respond within ten
days. Montgomery has not filed appellant’s brief or otherwise responded to our letter.

       Pursuant to Rule 38.8(b)(2) of the Texas Rules of Appellate Procedure, we abate this
appeal, remand the case to the trial court, and order the trial court to conduct a hearing to
determine:

       (1) whether appellant desires to prosecute his appeal, and

       (2) whether counsel has abandoned the appeal. The trial court must take steps to ensure
       effective assistance of counsel, including the appointment of new counsel if necessary.
       Because sanctions may be necessary, the trial court should make a finding as to whether
       Patrick Montgomery abandoned the appeal even if new counsel is retained or substituted.
       The trial court may, in its discretion, receive evidence on the first issue by sworn affidavit
from the appellant. The trial court shall, however, order appellant’s counsel to be present at the
hearing.

        We further order the trial court to make written findings and conclusions on these issues.
We order the clerk and court reporter to file in this court, no later than November 14, 2016, (1) a
reporter’s record of the hearing, and (2) a supplemental clerk’s record containing the court’s
written findings of fact, conclusions of law, and recommendations addressing the above issues.
See TEX. R. APP. P. 38.8(b)(3).




                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of October, 2016.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court